Name: Commission Regulation (EEC) No 3319/85 of 27 November 1985 amending Regulation (EEC) No 2049/82 on rules for determining world market prices in the peas and field beans sector
 Type: Regulation
 Subject Matter: monetary economics;  plant product;  prices;  economic analysis
 Date Published: nan

 28 . 11 . 85 Official Journal of the European Communities No L 317/15 COMMISSION REGULATION (EEC) No 3319/85 of 27 November 1985 amending Regulation (EEC) No 2049/82 on rules for determining world market prices in the peas and field beans sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1485/85 (2), and in particular Articles 3 (7) and 4 (3) thereof, Whereas Council Regulation (EEC) No 1032/84 (3), amen ­ ding Regulation (EEC) No 1431 /82, extended the existing measures for peas and field beans to cover sweet lupins ; whereas the tide of Commission Regulation (EEC) No 2049/82 (4) should be amended accordingly ; Whereas, in order to ensure that market developments are suitably reflected, the average world market price of soya cake should be determined systematically, more than once a month, and should be calculated on basis of offers and quotations recorded during a short period preceding the day of its determination ; whereas Article 1 of Regula ­ tion (EEC) No 2049/82 should be amended accordingly ; Wheras Article 1 (2) of Council Regulation (EEC) No 2036/82 of 19 July 1982, adopting general rules concer ­ ning special measures for peas, field beans and sweet lupins (*), as last amended by Regulation (EEC) No 1832/85 (*), provides for the adjustment of the average world market price of soya cake when the level of price quotations for certain competing products make them particularly attractive ; whereas the products concerned, the method of calculation and the maximum adjustment should all be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, 2. Article 1 is replaced by the following : 'Article 1 1 . The average world market price for soya cake mentioned in Article 1 of Regulation (EEC) No 2036/82 shall be determined twice monthly, in such a way as to allow the aid fixed on the basis of that price to be applied with, effect from the first and the 16th day of each month. However, in the event of a major change in the market situation, it may be altered as often as necessary. 2. The price referred to in paragraph 1 shall be determined for 100 kilograms and based on the most favurable offers and qotations recorded during a period beginning on the second working day preceding that of the determination, for delivery within 30 days of the date on which they are recorded'. 3 . The following Article 3a is inserted. 'Article 3a 1 . For the adjustment referred to in Article 1 (2) of Regulation (EEC) No 2036/82 account shall be taken of the difference between the average world market price for soya cake, weighted by a coefficient reflecting the normal relationship between this price and that of the competing product mentioned below, and the average world market price for corn gluten feed with a crude protein content of 23 %, calculated for a bulk product delivered Rotterdam and with corresponding application of the provisions of this Regulation on calculation of the average world market price for soya cake. If the total crude protein content of the corn gluten feed offered or quoted differs from that speci ­ fied above the Commission shall make the necessary adjustments . 2. The difference referred to in paragraph 1 shall be given by the following calculation : average world market price for soya cake multiplied by 0,70 and reduced by the average world market price for corn gluten fed. The adjustment referred to in Article 1 (2) of Regula ­ tion (EEC) No 2036/82 may not be greater than this difference . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2049/82 is hereby amended as follows : 1 . In the title the words 'peas and field beans' are replaced by 'peas, field beans and sweet lupins'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1986. (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 151 , 10 . 6. 1985, p. 7. (3) OJ No L 107, 19 . 4. 1984, p. 39 . (&lt;) OJ No L 219, 28 . 7. 1982, p. 36 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . ( «) OJ No L 173, 3 . 7. 1985, p. 3 . No L 317/16 Official Journal of the European Communities 28 . 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1985 . For the Commission Frans ANDRIESSEN Vice-President